141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ericka ROTH; Ginger Roth; Midwest Timber ComponentCorporation, Appellants,v.Roger HALVORSON; Monona Enterprises, Inc.; Union State Bank;James Burger; Double L Group, Ltd.; Mike Sullivan;Houston Davis; Steve McCorkindale; GaryWalton, Appellees.
No. 97-2668.
United States Court of Appeals, Eighth Circuit.
Submitted March 5, 1998.Filed March 13, 1998.

Appeal from the United States v. District Court for the Northern District of Iowa.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Ericka Roth, Ginger Roth, and Midwest Timber Component Corporation appeal the District Court's1 order dismissing their suit for lack of subject matter jurisdiction.  After careful review of the record and the parties' submissions, we conclude the District Court did not commit error.  We thus affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa